                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11
                                         TRAVELERS PROPERTY CASUALTY
                                  12     COMPANY OF AMERICA,                                   Case No. 17-cv-07344-LB
Northern District of California
 United States District Court




                                  13                     Plaintiff,

                                  14              v.                                           ORDER OF CONDITIONAL DISMISSAL

                                  15     KARA ROLLINS LEVINE,
                                  16                     Defendant.

                                  17

                                  18       Given the parties’ settlement of their case, and at the suggestion of the settlement judge, the

                                  19   court orders that the case be dismissed without prejudice. If any party certifies to the court within

                                  20   90 days (with proof of service on opposing counsel) that the agreed consideration has not been

                                  21   delivered, then this order will stand vacated, and this case will be restored to the calendar to be set

                                  22   for trial. If no certification is filed, then after 90 days, the dismissal will be with prejudice.

                                  23       IT IS SO ORDERED.

                                  24       Dated: November 1, 2018             ____________________________
                                                                               LAUREL BEELER
                                  25                                           United States Magistrate Judge
                                  26

                                  27

                                  28

                                       ORDER (No. 17-cv-07344-LB)
